Citation Nr: 1222268	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-08 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN).  

2.  Entitlement to an increased rating for cardiovascular disease, evaluated as 30 percent disabling prior to June 20, 2007, and as 60 percent disabling thereafter.

3.  Entitlement to a total rating based on individual unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2006 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned at a July 2009 Travel Board hearing.  The hearing transcript is of record.  

In May 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In August 2007, the RO increased the evaluation of the Veteran's service-connected cardiovascular disease to 60 percent disabling, effective June 20, 2007.  The issue concerning the evaluation of the service-connected cardiovascular disease remains before the Board on appeal.  Ab v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The issues of entitlement to service connection for hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 20, 2007, the Veteran's heart disease was manifested by complaints of chest pain, fatigue and dyspnea on exertion; the record is negative for congestive heart failure, workload of greater than 3 METs, but not greater than 4 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.

2.  For the period beginning June 20, 2007, the Veteran's heart disease is manifested by complaints of chest pains, fatigue and dyspnea on exertion; the record is negative for chronic congestive heart failure, a workload of 3.0 METs or less, or a left ventricular ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  Prior to June 20, 2007, the criteria for an increased rating in excess of 30 percent for heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2011). 

2.  For the period beginning June 20, 2007, the criteria for an increased rating in excess of 60 percent for heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as the initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of such prejudice in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  

In accordance with the Board's May 2010 remand, the Veteran was afforded a new examination in June 2010 that yielded the finding necessary to rate the Veteran's disability.  The AMC's efforts substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board also notes that there is no evidence of a change in the disability since the June 2010 examination.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of the evidence pertaining to the level of disability from the time period one year before the claim was filed.  38 U.S.C. § 5110.  In addition, the Court has determined that when a Veteran takes issue with the initial rating assigned when service connection is granted for a particular disability, the Board must evaluate the relevant evidence since the effective date of the award and may assign separate ratings for separate periods of time based on facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Background

Service treatment records show that a heart murmur was noted at the time of the Veteran's discharge.  During a June 1970 VA examination, the Veteran was diagnosed with cardiovascular heart disease.  

The RO, in a July 1970 rating decision, determined that the heart murmur noted at the time of the Veteran's separation examination was an early manifestation of the heart condition diagnosed during the June 1970 VA examination, and granted service connection for cardiovascular heart disease.  A 30 percent evaluation was assigned, effective December 3, 1969.

In June 1995, the Veteran filed a claim for an increased rating for his service-connected heart condition.  In an August 1995 rating decision, the 30 percent rating was continued.  He was notified of this decision on September 6, 1995; he did not appeal this decision and it became final.  

In December 2005, the Veteran again filed a claim for an increased rating for his service-connected cardiovascular heart disease.

In response to his claim, the Veteran was afforded a VA examination in November 2006.  Based on the results of the examination, discussed below, the 30 percent evaluation was continued.

The Veteran was afforded another VA examination in August 2007, and based on the results of the examination and a June 2007 echocardiogram, both of which are discussed below, the RO, in an August 2007 rating decision, granted an increased rating of 60 percent for the service-connected heart disease, effective from June 20, 2007.

The Veteran continued to appeal the evaluation of his service-connected heart condition, and he was afforded another VA examination in November 2007, which is discussed below, and in July 2009, he presented testimony at a Travel Board hearing.  

In accordance with the Board's May 2010 remand, the Veteran was afforded his most recent VA examination in June 2010.  Based on the results of the examination, discussed below, the 60 percent rating was continued.

Analysis

Prior to June 20, 2007, the Veteran was assigned a 30 percent evaluation for his service-connected arteriosclerotic heart disease, under Diagnostic Code (DC) 7005.  He was assigned a 60 percent evaluation effective June 20, 2007.

DC 7005, contemplating arteriosclerotic heart disease (CAD), provides a 10 percent rating for a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating requires a workload of greater than 5 METs but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  A 100 percent rating requires documented CAD resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2011). 

Prior to June 20, 2007

The evidence of record does not show that the Veteran's disability warranted more than a 30 percent rating prior to June 20, 2007.

VA outpatient treatment records show that a myocardial perfusion study performed in September 2006 was reported as normal, with METS of 12 and ejection fraction of 56 percent.  A September 2006 chest X-ray was negative for any enlargement of the heart.  An October 2006 echocardiogram/Holter monitor report noted occasional premature atrial contractions, frequent premature ventricular contractions, intermittent Mobitz I AV block, and no palpitations or sustained arrhythmias.

On VA examination in November 2006, S1, S2 heart sounds were present, with regular rhythm and no murmur.  Breath sounds were normal and clear.  Cardiac tests revealed a 56 percent ejection fraction with no wall abnormalities and normal left ventricular systolic function.  Heart size was normal.  Holter monitor testing revealed asymptomatic Mobitz I AV (atrioventricular) block and PVCs (pre-ventricular contraction).  No palpitations or sustained arrhythmias were found.  X-rays found no cardiomegaly.  No congestive heart failure was present, and there was no report of syncope, fatigue, angina or dyspnea.  The report also noted that continuous medication was used for treatment.

There is no evidence prior to June 20, 2007, of congestive heart failure, or workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  In fact, as noted above, the Veteran was shown during VA outpatient treatment in September 2006 to have METs of 12, and in September 2006 and on VA examination in November 2006, to have ejection fraction of 56 percent.  

Thus, prior to June 20, 2007, the symptoms of the Veteran's arteriosclerotic heart disease more closely approximate the criteria for a 30 percent rating under DC 7005. 

Period beginning June 20, 2007

The evidence of record does not show that the Veteran's disability warrants more than a 60 percent rating for the period beginning June 20, 2007.

VA outpatient treatment records show that an echocardiogram conducted in June 2007 revealed indications of palpitations and atrial arrhythmia.  Results also revealed left ventricular hypertrophy, or enlarged heart, with hypokinesia of an area of the inferior wall.  Ejection fraction was 50 percent, and the aortic valve was mildly sclerosed.  

On VA examination in August 2007, the Veteran had regular heart sounds.  Cardiology tests revealed larger than normal heart size, by echocardiogram, assessed as left ventricular hypertrophy.  No specific impact was indicated in performance of daily activities.

Private treatment records from the Bristol Regional Medical Center show that in November 2007, ejection fraction of 55 percent was noted, and the Veteran was doing well on medication.

On VA examination in November 2007, the Veteran was noted to be on medication for his heart condition, and to have an ejection fraction of 55 to 60 percent.

Outpatient treatment records from the VA Medical Center in Mountain Home dated from March 2006 to September 2007 and the VA Medical Center in East Orange dated from March 2001 to November 2005 show that the Veteran was diagnosed with coronary artery disease.

During his most recent VA examination in June 2010, the Veteran was diagnosed with coronary artery disease with angina.  The estimated METs were 5-7 and left ventricular ejection fraction was 50 percent.

Although the evidence for this period shows that the Veteran was diagnosed with coronary artery disease, there is no evidence that the disease caused congestive heart failure, workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Instead, as noted above, during VA outpatient treatment in June 2007, and during private treatment in November 2007, he had an ejection fraction of 50 percent or more; on VA examination in November 2007, ejection fraction was noted to be 55-60 percent; and during his most recent VA examination in June 2010, METs were 5-7 and left ventricular ejection fraction was 50 percent.  

Thus, the Board finds that the symptoms of the Veteran's arteriosclerotic heart disease since June 20, 2007, more closely approximate the criteria for a 60 percent rating under the DC 7005, and an increased 100 percent rating is not warranted. 

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The evidence indicates that the Veteran's arteriosclerotic heart disease has adversely impacted his ability to maintain employment.  In this regard, the Veteran has reported that he is unemployable due to his service-connected heart disability.  Furthermore, a VA nurse practitioner at the VA Medical Center in Mountain Home noted in June 2007 treatment records that the Veteran's heart disease had progressed to the point where he was no longer able to work.  During a November 2007 VA examination, the examiner opined that the Veteran was not employable in terms of a physically demanding occupation, but that he was employable in some type of sedentary positions.  The June 2010 VA examiner opined that the Veteran was not employable in any type of physically demanding positions because of his cardiac condition, and that although he was comfortable at rest, even mild physical exertion resulted in symptoms.  He opined further that the Veteran would be employable in some type of sedentary position, but not one which required prolonged standing or walking.  Such evidence raises the question of entitlement to an extraschedular rating.  However, the symptoms of the Veteran's disability, including angina, palpitations, fatigue, shortness of breath, dizziness, and cardiac arrhythmia, are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  Furthermore, the rating schedule contemplates the effects of the disability on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  


ORDER

Prior to June 20, 2007, a rating in excess of 30 percent for arteriosclerotic heart disease is denied.

For the period beginning June 20, 2007, a rating in excess of 60 percent for arteriosclerotic heart disease is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

The Veteran contends that his current hypertension is related to his active military service, to include as secondary to stress caused by his service-connected cardiovascular disease.  

Service treatment records are negative for any evidence or diagnosis of hypertension during the Veteran's active military service.

The Veteran reported that he was treated for hypertension in 1966 or 1967 at the VA Medical Center in East Orange, New Jersey.  However, the earliest evidence of record of hypertension is found in VA outpatient treatment records dated from March 1995 to June 2002, which show that the Veteran had elevated blood pressure readings in 1995, 1998, 1999 and 2001.  He was noted to possibly have hypertension in June 1995, noted to by hypertensive in November 1998, and diagnosed with hypertension in March 1998 and April 1999.  VA examination reports and treatment records show that the Veteran has continued to be diagnosed with and treated for hypertension since that time.

The Veteran was afforded a VA examination in August 2007 in response to his claim.  The examiner noted that there was no evidence of hypertension or significant heart disease during active duty, and although there was evidence of a heart murmur, the records note that it was thought to be of no significance.  The examiner also noted that there was no evidence of significant heart disease after active duty, but that a recent echocardiogram showed mild left ventricular hypertrophy and an ejection fraction of 50 percent, and that there was evidence of Mobitz I Heart Block per cardiology consultation, which required no clinical intervention.  

The examiner opined that the Veteran's hypertension was not caused by heart disease.  However, he did not discuss whether the Veteran's hypertension was directly related to his active military service, nor does the opinion clearly address whether the service-connected CAD has aggravated the hypertension pursuant to 38 C.F.R. § 3.310(a) & (b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

In light of the Veteran's contentions and the evidence of record, another VA examination and opinion are needed to determine the etiology of his hypertension.  38 U.S.C.A. § 5103A(d) (West 2002).  

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

Turning to the TDIU claim, the Board notes that, because the outcome of the claim for service connection for hypertension may have a bearing on the issue of entitlement to TDIU, any Board action on the TDIU matter would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This also avoids piecemeal adjudication of the claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Additionally, the Court has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  Whether a TDIU rating will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  Id. at 452-453.  Therefore, the Board will defer action on this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the June 2010 VA examination to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's current hypertension was the result of a disease or injury incurred during active service.  The examiner must also express an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any increase in severity of the Veteran's hypertension is proximately due to or the result of the service-connected CAD, and not due to the natural progression of the hypertension (there must be evidence of a baseline level of severity of the hypertension established by medical evidence created prior to the aggravation or by the earliest medical evidence created at any time between the onset of the aggravation and the medical evidence establishing the current level of severity of the hypertension).  The examiner should consider the history and contentions noted in the body of this remand. 

The examiner should review the claims folder and provided a rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.  If the June 2010 examiner is not available, another qualified medical professional should review the claims file and provide the necessary opinions.  If further examinations are needed, they should be provided. 

2.  Thereafter, the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


